Title: To James Madison from James Simpson, 17 June 1802
From: Simpson, James
To: Madison, James



No. 42.
Sir
Tangier 17h. June 1802.
Its with great concern I am under the necessity of acquainting you, that either the information given the Swedish Consul and myself on Sunday last, respecting His Imperial Majesty having consented to allow his Wheat Vessels to go to Tunis, was extremely fallacious on the part of the Governour of Tangier, or the Emperour must have very speedily repented of having taken that resolution. This morning at Nine OClock the Governour sent for me again, to say he had received fresh Instructions from His Majesty, with Orders to demand from me Passports for those Vessels to go direct to Tripoly, and in case of refusal that I was to quit the Country, adding that the Letter was written in such strong terms, as must prevent his consenting to any mitigation. After a very long conferrence, he at last however allowed me time to write to Commodore Morris at Gibraltar, which I am now about to do fully, on his answer will depend my remaining in this Country, or being compelled to retire from it. As a Portuguese Brig of War is on immediate departure for Gibraltar, I must beg your excuse for not enlargeing farther, than to assure you nothing possible for me to accomplish, for good of the Public Service on this occasion, shall be neglected. I have the honour to be with sentiments of the highest respect Sir Your Most Obedient and Most Humble Servant
James Simpson
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 1). At the bottom of the letter, Daniel Brent wrote: “I have in consequence of this letter, requested Mr Sheldon, at the Secy of the Treasury’s Office, to suspend issuing the warrant for the Gun Carriages ’till your determination shall be known. The Gun Carriages, themselves, would not, at all events, be shipped At an earlier day.” Jefferson communicated an extract of the RC to Congress with his annual message on 15 Dec. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:466).



   
   In his letter to Richard Morris, Simpson offered his opinion that “it is better to grant the passports than to come to a rupture with this country.” In reply, Morris asked Simpson to “urge the necessity of the Emperor’s suspending his determination” until the arrival of the Adams with instructions from the secretary of the navy (Simpson to Morris, 17 June 1802, Morris to Simpson, 19 June 1802, Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:181–82, 182–83).


